Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 3, 5 – 13, and 15 - 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 11,108,844 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature each pending claim is fully anticipate by a corresponding patented claim, as illustrated below:

Pending claim 1	
An artificial intelligence-based imaging system configured to interact with individuals via a web environment, the artificial intelligence-based imaging system comprising: 
a provisioning server comprising one or more processors and one or more memories, the provisioning server configured to respond to requests from a web browser executing on a client device; 
a predefined imaging code stored in the one or more memories of the provisioning server; and computing instructions configured to execute on the one or more processors of the provisioning server, wherein the computing instructions cause the provisioning server, upon receiving a request from the web browser, to transfer the predefined imaging code to the web browser 



for execution by a client processor of the client device, wherein, the predefined imaging code is configured, upon execution by the client processor, 





to: 


load, into a memory of the client device, one or more images of an individual, and determine, based on image analysis of the one or more images of the individual, one or more personal attributes of the individual, and 




wherein the predefined imaging code is executable within the web browser without communication with the provisioning server.
Patented claim 1
An artificial intelligence based imaging system configured to interact with individuals via a web environment, the artificial intelligence based imaging system comprising: 
a provisioning server comprising one or more processors and one or more memories, the provisioning server configured to respond to requests from a web browser executing on a client device; 
a predefined imaging code stored in the one or more memories of the provisioning server; and computing instructions configured to execute on the one or more processors of the provisioning server, wherein the computing instructions cause the provisioning server, upon receiving a request from the web browser, to transfer the predefined imaging code to the web browser, wherein the predefined imaging code is configured to be stored in a memory of the client device by the web browser when the predefined imaging code is received by the web browser, wherein the predefined imaging code is configured to be executed by a client processor of the client device upon the predefined imaging code being received by the web browser, 

wherein, the predefined imaging code is configured, upon execution by the client processor, 

to: render an interactive graphical user interface (GUI) within the web browser on a display of the client device, 
load, into a memory of the client device, one or more images of an individual, determine, based on 
image analysis of the one or more images of the individual, one or more personal attributes of the individual, and, 

render the one or more personal attributes of the individual within the interactive GUI, 

wherein the predefined imaging code is executable within the web browser without communication with the provisioning server, 

and wherein the predefined imaging code is cached in the memory of the client device, the predefined imaging code allowed to access at least a portion of the memory as allocated for the web browser.
Pending claim 2
The artificial intelligence-based imaging system of claim 1, where the predefined imaging code comprises a web assembly (WASM) based module and one or more scripts
Patented claim 2
 The artificial intelligence based imaging system of claim 1, where the predefined imaging code comprises a web assembly (WASM) based module and one or more scripts
Pending claim 3
The artificial intelligence-based imaging system of claim 2, wherein the WASM based module comprises a machine learning imaging model, the machine learning imaging model configured to input the one or more images of the individual and determine the personal attributes of the individual.
Patented claim 3
The artificial intelligence based imaging system of claim 2, wherein the WASM based module comprises a machine learning imaging model, the machine learning imaging model configured to input the one or more images of the individual and determine the personal attributes of the individual.
Pending claim 5
The artificial intelligence-based imaging system of claim 1, wherein the predefined imaging code comprises a machine learning imaging model implements at least a TENSORFLOW based library.
Patented claim 4
The artificial intelligence based imaging system of claim 1, wherein the predefined imaging code comprises a machine learning imaging model implements at least a TENSORFLOW based library.
Pending claim 6
The artificial intelligence-based imaging system of claim 1, wherein the predefined imaging code is transferred during a single transmission from the provisioning server to the web browser.
Patented claim 5
The artificial intelligence based imaging system of claim 1, wherein the predefined imaging code is transferred during a single transmission from the provisioning server to the web browser.
Pending claim 7
The artificial intelligence-based imaging system of claim 6, wherein at least a portion of the predefined imaging code is cached in the memory of the client device before or during capture of the one or more images of the individual.
Patented claim 6
The artificial intelligence based imaging system of claim 5, wherein at least a portion of the predefined imaging code is cached in the memory of the client device before or during capture of the one or more images of the individual.
Pending claim 8
The artificial intelligence-based imaging system of claim 1, wherein the web browser is configured to receive hypertext markup language (HTML).
Patented claim 7
The artificial intelligence based imaging system of claim 1, wherein the web browser is configured to receive hypertext markup language (HTML).
Pending claim 9
The artificial intelligence-based imaging system of claim 1, wherein the predefined imaging code is executable within the web browser without sending personally identifiable information (PII) to the provisioning server.
Patented claim 8
The artificial intelligence based imaging system of claim 1, wherein the predefined imaging code is executable within the web browser without sending personally identifiable information (PII) to the provisioning server.
Pending claim 10
The artificial intelligence-based imaging system of claim 1, wherein the predefined imaging code is further configured, upon execution by the client processor, to: render the one or more images with the one or more personal attributes of the individual within an interactive graphical user interface (GUI) within the web browser on a display of the client device.
Patented claim 9
The artificial intelligence based imaging system of claim 1, wherein the predefined imaging code is further configured, upon execution by the client processor, to: render the one or more images with the one or more personal attributes of the individual within the interactive GUI.


	Pending claims 11 – 13 and 15 – 20 correspond to patented claims 10 – 18 in the same manner the above pending claims correspond to patented claims.
	Pending claims 21 - 24 correspond to patented claims 19 – 22 in the same manner the above pending claims correspond to patented claims.
	Pending claim 25 corresponds to patented claim 1, with the exception that pending claim 25 is broader (via the “or non-image based data” options recited on lines 13 – 16 of pending claim 25). However, all the required features are anticipated by patented claim 1 in the same manner shown above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 13, 15, 17 – 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bonenberger (Bonenberger, Yannic et al. Universal Web-Based Tracking for Augmented Reality Applications. In: Bourdot P., Cobb S., Interrante V., kato H., Stricker D. (eds) Virtual Reality and Augmented Reality. EuroVR 2018. Lecture Notes in Computer Science, vol 11162.) in view of Sun (US-20040003034-A1), further in view of Hall (Hall, Adam, and Umakishore Ramachandran. "An execution model for serverless functions at the edge." Proceedings of the International Conference on Internet of Things Design and Implementation. (Year: 2019)), Malle (Malle, Bernd, et al. "The Need for Speed of AI Applications: Performance Comparison of Native vs. Browser-based Algorithm Implementations." arXiv preprint arXiv:1802.03707. (Year: 2018)), and Yuan (Yuan Ann: “Face and hand tracking in the browser with MediaPipe andTensorFiow.js", 9 March 2020 (2020-03-09),
XP055845113,Retrieved from the Internet: URL:https://blog.tensorflow.org/2020/03/face-and-hand-tracking-in-browserwith-mediapipe-and-tensorflowjs. html)
	Regarding claim 1, Bonenberger shows an artificial intelligence based imaging system configured to interact with individuals via a web environment (Fig. 1, showing execution of an augmented reality application on a web-browser, executing on a smartphone), the artificial intelligence based imaging system comprising:	computing instructions to cause a provisioning server, upon receiving a request from a web browser, to transfer imaging code to the web browser (implicitly shown via responsiveness to a client’s request to download a website; pg. 22 lines 42-43) for execution by the client device (pg. 22 line 30 – pg. 23 line 9 discussing a plurality of “threads” that “browsers use to execute code”) by a client processor of the client device (pg. 22 lines 46-47, a processor is implicit in the execution of the browser and threads/workers at the client device);	wherein, the imaging code is configured, upon execution by the client processor (Fig. 1, showing the software “running on a smartphone”), to: 			load, into a memory of the client device, one or more images (pg. 22 lines 43-44 and pg. 23 line 1),		determine, based on image analysis of the one or more images, one or more attributes (pg. 23 lines 20-21, pg. 24 lines 5-6),	wherein the imaging code is executable within the web browser (Table 1, showing a variety of web browsers and pg. 26 lines 4-5. pg. 22 line 49).	Bonenberger does not show: a provisioning server comprising one or more processors and one or more memories, the provisioning server configured to respond to requests from a web browser executing on a client device; 		a code stored in the one or more memories of the provisioning server; and 	computing instructions configured to execute on the one or more processors of the provisioning server,	Sun shows a provisioning server (Fig. 1 item 101) comprising one or more processors and one or more memories, the provisioning server configured to respond to requests ([35]) from a web browser (Fig. 1 item 104) executing on a client device (Fig. 1 item 103); 		a code stored in the one or more memories of the provisioning server (Fig. 3 step 305 and [24]); and 	computing instructions configured to execute on the one or more processors of the provisioning server ([17,36]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
	Bonenberger in view of Sun do not show wherein the code is predefined code executable within the web browser.	Hall shows where the code is predefined code (pg. 226, right column lines 25-29 and lines 33-38) executable within the web browser (pg. 226, right column, lines 21-23).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code shown in Bonenberger in view of Sun (e.g., Bonenberger, pg. 22 lines 7-9) with the traditional WebAssembly compilation and distribution practices of Hall in order to conform to standardized WebAssembly coding and execution practices.	Bonenberger in view of Sun and Hall do not show where the browser execution is performed without communication with the provisioning server.	Malle shows the use of browser execution performed without communication with the provisioning server (pg. 2 lines 18-19 and lines 37-38).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun and Hall with the limited-role server of Malle in order to improve system scalability (Malle, pg. 2 lines 17-18).
	Bonenberger in view of Sun, Hall, and Malle do not show where the image attributes determined are personal attributes of a loaded image of the individual.	Yuan shows where the image attributes determined are personal attributes of a loaded image of the individual (pg. 3, bottom, discussing creation of a geometry showing the locations of “eyes, nose, and lips within the face”, pg. 5 discussing where the provided image (containing a face) can be a “static image”; see also the figure on pg. 3).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun, Hall, and Malle with the further use of WebAssembly and machine learning based visualization application discussed by Yuan (pg. 4, top discussing WebAssembly (“WASM”) performance, and pg. 1 discussing use of the TensorFlow machine learning platform) in order to enable new modes of interactivity (Yuan, pg. 3, middle).
	Regarding claim 2, Bonenberger in view of Sun, Hall, Malle, and Yuan further show where the predefined imaging code comprises a web assembly (WASM) based module and one or more scripts (Hall, pg. 227, left column, lines 53-54).
	Regarding claim 3, Bonenberger in view of Sun, Hall, Malle, and Yuan further show the WASM based module (Hall, pg. 227, left column, lines 53-54, and Yuan, pg. 4, top ) comprises a a machine learning (Yuan, pg. 1, note TensorFlow is a machine learning platform, and thus utilizing TensorFlow.js inherently utilizes machine learning) imaging model (Yuan, pg. 3), the machine learning imaging model configured to input the one or more images of the individual and determine the personal attributes of the individual (Yuan, pg. 3, bottom, see “infers approximate 3D facial surface geometry from an image” and “locates features such as the eyes”).	Regarding claim 5, Bonenberger in view of Sun, Hall, Malle, and Yuan further show wherein the predefined imaging code comprises a machine learning imaging model implements at least a TENSORFLOW based library (Yuan, pg. 1).
	Regarding claim 7, Bonenberger in view of Sun, Hall, Malle, and Yuan further show wherein at least a portion of the predefined imaging code is cached in the memory of the client device before or during capture of the one or more images of the individual (Yuan, pg. 3, discussion application of the code to a “real time” stream of “image or video” data from a “camera input”).
	Regarding claim 8, Bonenberger in view of Sun, Hall, Malle, and Yuan further show wherein the web browser is configured to receive hypertext markup language (HTML) (Bonenberger, pg. 22 lines 5-6 and lines 30-31).	Regarding claim 9, Bonenberger in view of Sun, Hall, Malle, and Yuan further show wherein the predefined imaging code is executable within the web browser without sending personally identifiable information (PII) to the provisioning server (Malle, pg. 2 lines 18-19 and lines 37-38, describing where the server is only used to distribute the “client-side code” and Yuan, pgs. 5 – 7, where the model is downloaded and installed locally on a client, and that client-side model then performs all of the image processing; note PII is discussed in [6] of the Specification as including an “image of an individual”).
	Regarding claim 10, Bonenberger in view of Sun, Hall, Malle, and Yuan further show wherein the predefined imaging code is further configured, upon execution by the client processor, to: render the one or more images with the one or more personal attributes of the individual within an interactive graphical user interface (GUI) within the web browser on a display of the client device (Yuan, pg. 2 – 3, showing the FaceMesh and Handpose software running “live in your browser”).
	Regarding claim 11, Bonenberger shows an artificial intelligence based imaging method configured to interact with individuals via a web environment (Fig. 1, showing execution of an augmented reality application on a web-browser, executing on a smartphone), the artificial intelligence based method comprising:	receiving, at a provisioning server, a request from a web browser for an imaging code to (implicitly shown via responsiveness to a client’s request to download a website; pg. 22 lines 42-43); 
	wherein the imaging code is configured to be stored in a memory of the client device by the web browser when the imaging code is received by the web browser (pg. 22 lines 46-47)	wherein, the imaging code is configured to be executed by a client processor of the client device upon the imaging code being received by the web browser (Fig. 1, showing the software “running on a smartphone” within the smartphones web browser), to: 			loading, with the imaging code into a memory of the client device, one or more images (pg. 22 lines 43-44 and pg. 23 line 1),		determining, with the imaging code based on image analysis of the one or more images, one or more attributes (pg. 23 lines 20-21, pg. 24 lines 5-6)	Bonenberger does not show: a provisioning server having access to a memory storing code, 	the provisioning server responding to requests from a web browser executing on a client device.	Sun shows a provisioning server (Fig. 1 item 101) having access to a memory storing code (Fig. 3 step 305 and [24])	the provisioning server responding to requests ([35]) from a web browser (Fig. 1 item 104) executing on a client device (Fig. 1 item 103). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
	Bonenberger in view of Sun do not show wherein the code is predefined code executable within the web browser.	Hall shows where the code is predefined code (pg. 226, right column lines 25-29 and lines 33-38) executable within the web browser (pg. 226, right column, lines 21-23).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code shown in Bonenberger in view of Sun (e.g., Bonenberger, pg. 22 lines 7-9) with the traditional WebAssembly compilation and distribution practices of Hall in order to conform to standardized WebAssembly coding and execution practices.	Bonenberger in view of Sun and Hall do not show where the browser execution is performed without communication with the provisioning server.	Malle shows the use of browser execution performed without communication with the provisioning server (pg. 2 lines 18-19 and lines 37-38).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun and Hall with the limited-role server of Malle in order to improve system scalability (Malle, pg. 2 lines 17-18).
	Bonenberger in view of Sun, Hall, and Malle do not show where the image attributes determined are personal attributes of a loaded image of the individual.	Yuan shows where the image attributes determined are personal attributes of a loaded image of the individual (pg. 3, bottom, discussing creation of a geometry showing the locations of “eyes, nose, and lips within the face”, pg. 5 discussing where the provided image (containing a face) can be a “static image”; see also the figure on pg. 3).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun, Hall, and Malle with the further use of WebAssembly and machine learning based visualization application discussed by Yuan (pg. 4, top discussing WebAssembly (“WASM”) performance, and pg. 1 discussing use of the TensorFlow machine learning platform) in order to enable new modes of interactivity (Yuan, pg. 3, middle).
	Regarding claim 12, the limitations of said claim are addressed in the analysis of claim 2.
	Regarding claim 13, the limitations of said claim are addressed in the analysis of claim 3.
	Regarding claim 15, the limitations of said claim are addressed in the analysis of claim 5.
	Regarding claim 17, the limitations of said claim are addressed in the analysis of claim 7.
	Regarding claim 18, the limitations of said claim are addressed in the analysis of claim 8.
	Regarding claim 19, the limitations of said claim are addressed in the analysis of claim 9.
	Regarding claim 20, the limitations of said claim are addressed in the analysis of claim 10.
	Regarding claim 21, Bonenberger shows an artificial intelligence based imaging system configured to interact with individuals via a web environment (Fig. 1, showing execution of an augmented reality application on a web-browser, executing on a smartphone), the artificial intelligence based imaging system comprising:	computing instructions to cause a provisioning server, upon receiving a request from a web browser, to transfer imaging code to the web browser (implicitly shown via responsiveness to a client’s request to download a website; pg. 22 lines 42-43) for execution by the client device (pg. 22 line 30 – pg. 23 line 9 discussing a plurality of “threads” that “browsers use to execute code”) by a client processor of the client device (pg. 22 lines 46-47, a processor is implicit in the execution of the browser and threads/workers at the client device);	wherein, the imaging code is configured, upon execution by the client processor (Fig. 1, showing the software “running on a smartphone”), to: 			load, into a memory of the client device, one or more images (pg. 22 lines 43-44 and pg. 23 line 1),		determine, based on image analysis of the one or more images, one or more attributes (pg. 23 lines 20-21, pg. 24 lines 5-6),	wherein the imaging code is executable within the web browser (Table 1, showing a variety of web browsers and pg. 26 lines 4-5. pg. 22 line 49).	Bonenberger does not show: a provisioning server comprising one or more processors and one or more memories, the provisioning server configured to respond to requests from a web browser executing on a client device; 		a code stored in the one or more memories of the provisioning server; and 	computing instructions configured to execute on the one or more processors of the provisioning server,	Sun shows a provisioning server (Fig. 1 item 101) comprising one or more processors and one or more memories, the provisioning server configured to respond to requests ([35]) from a web browser (Fig. 1 item 104) executing on a client device (Fig. 1 item 103); 		a code stored in the one or more memories of the provisioning server (Fig. 3 step 305 and [24]); and 	computing instructions configured to execute on the one or more processors of the provisioning server ([17,36]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
	Bonenberger in view of Sun do not show wherein the code is predefined code executable within the web browser.	Hall shows where the code is predefined code (pg. 226, right column lines 25-29 and lines 33-38) executable within the web browser (pg. 226, right column, lines 21-23).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code shown in Bonenberger in view of Sun (e.g., Bonenberger, pg. 22 lines 7-9) with the traditional WebAssembly compilation and distribution practices of Hall in order to conform to standardized WebAssembly coding and execution practices.	Bonenberger in view of Sun and Hall do not show where the browser execution is performed without communication with the provisioning server.	Malle shows the use of browser execution performed without communication with the provisioning server (pg. 2 lines 18-19 and lines 37-38).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun and Hall with the limited-role server of Malle in order to improve system scalability (Malle, pg. 2 lines 17-18).
	Bonenberger in view of Sun, Hall, and Malle do not show where the image attributes determined are personal attributes of a loaded image of the individual, 	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual.	Yuan shows where the image attributes determined are personal attributes of a loaded image of the individual (pg. 3, bottom, discussing creation of a geometry showing the locations of “eyes, nose, and lips within the face”, pg. 5 discussing where the provided image (containing a face) can be a “static image”; see also the figure on pg. 3), 	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual (pg. 3, bottom).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun, Hall, and Malle with the further use of WebAssembly and machine learning based visualization application discussed by Yuan (pg. 4, top discussing WebAssembly (“WASM”) performance, and pg. 1 discussing use of the TensorFlow machine learning platform) in order to enable new modes of interactivity (Yuan, pg. 3, middle).
	Regarding claim 23, Bonenberger shows an artificial intelligence based imaging method configured to interact with individuals via a web environment (Fig. 1, showing execution of an augmented reality application on a web-browser, executing on a smartphone), the artificial intelligence based method comprising:	receiving, at a provisioning server, a request from a web browser for an imaging code to (implicitly shown via responsiveness to a client’s request to download a website; pg. 22 lines 42-43); 
	wherein the imaging code is configured to be stored in a memory of the client device by the web browser when the imaging code is received by the web browser (pg. 22 lines 46-47)	wherein, the imaging code is configured to be executed by a client processor of the client device upon the imaging code being received by the web browser (Fig. 1, showing the software “running on a smartphone” within the smartphones web browser), to: 			loading, with the imaging code into a memory of the client device, one or more images (pg. 22 lines 43-44 and pg. 23 line 1),		determining, with the imaging code based on image analysis of the one or more images, one or more attributes (pg. 23 lines 20-21, pg. 24 lines 5-6)	Bonenberger does not show: a provisioning server having access to a memory storing code, 	the provisioning server responding to requests from a web browser executing on a client device.	Sun shows a provisioning server (Fig. 1 item 101) having access to a memory storing code (Fig. 3 step 305 and [24])	the provisioning server responding to requests ([35]) from a web browser (Fig. 1 item 104) executing on a client device (Fig. 1 item 103). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
	Bonenberger in view of Sun do not show wherein the code is predefined code executable within the web browser.	Hall shows where the code is predefined code (pg. 226, right column lines 25-29 and lines 33-38) executable within the web browser (pg. 226, right column, lines 21-23).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code shown in Bonenberger in view of Sun (e.g., Bonenberger, pg. 22 lines 7-9) with the traditional WebAssembly compilation and distribution practices of Hall in order to conform to standardized WebAssembly coding and execution practices.	Bonenberger in view of Sun and Hall do not show where the browser execution is performed without communication with the provisioning server.	Malle shows the use of browser execution performed without communication with the provisioning server (pg. 2 lines 18-19 and lines 37-38).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun and Hall with the limited-role server of Malle in order to improve system scalability (Malle, pg. 2 lines 17-18).
	Bonenberger in view of Sun, Hall, and Malle do not show where the image attributes determined are personal attributes of a loaded image of the individual, 	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual.
	Yuan shows where the image attributes determined are personal attributes of a loaded image of the individual (pg. 3, bottom, discussing creation of a geometry showing the locations of “eyes, nose, and lips within the face”, pg. 5 discussing where the provided image (containing a face) can be a “static image”; see also the figure on pg. 3),	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual (pg. 3, bottom).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun, Hall, and Malle with the further use of WebAssembly and machine learning based visualization application discussed by Yuan (pg. 4, top discussing WebAssembly (“WASM”) performance, and pg. 1 discussing use of the TensorFlow machine learning platform) in order to enable new modes of interactivity (Yuan, pg. 3, middle).	Regarding claim 25, Bonenberger shows an artificial intelligence based imaging method configured to interact with individuals via a web environment (Fig. 1, showing execution of an augmented reality application on a web-browser, executing on a smartphone), the artificial intelligence based method comprising:	receiving, at a provisioning server, a request from a web browser for an imaging code to (implicitly shown via responsiveness to a client’s request to download a website; pg. 22 lines 42-43); 
	wherein the imaging code is configured to be stored in a memory of the client device by the web browser when the imaging code is received by the web browser (pg. 22 lines 46-47)	wherein, the imaging code is configured to be executed by a client processor of the client device upon the imaging code being received by the web browser (Fig. 1, showing the software “running on a smartphone” within the smartphones web browser), to: 			loading, with the imaging code into a memory of the client device, one or more images (pg. 22 lines 43-44 and pg. 23 line 1) or non-image based data,		determining, with the imaging code based on image analysis of the one or more images or non-image based data, one or more attributes (pg. 23 lines 20-21, pg. 24 lines 5-6),	Bonenberger does not show: a provisioning server having access to a memory storing code, 	the provisioning server responding to requests from a web browser executing on a client device.	Sun shows a provisioning server (Fig. 1 item 101) having access to a memory storing code (Fig. 3 step 305 and [24])	the provisioning server responding to requests ([35]) from a web browser (Fig. 1 item 104) executing on a client device (Fig. 1 item 103). 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser-based image processing of Bonenberger with traditional server-based provisioning of Sun in order to utilize standard methodologies for providing content to end-user browser systems as well as to re-use existing infrastructure, simplifying product delivery.
	Bonenberger in view of Sun do not show wherein the code is predefined code executable within the web browser.	Hall shows where the code is predefined code (pg. 226, right column lines 25-29 and lines 33-38) executable within the web browser (pg. 226, right column, lines 21-23).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code shown in Bonenberger in view of Sun (e.g., Bonenberger, pg. 22 lines 7-9) with the traditional WebAssembly compilation and distribution practices of Hall in order to conform to standardized WebAssembly coding and execution practices.	Bonenberger in view of Sun and Hall do not show where the browser execution is performed without communication with the provisioning server.	Malle shows the use of browser execution performed without communication with the provisioning server (pg. 2 lines 18-19 and lines 37-38).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun and Hall with the limited-role server of Malle in order to improve system scalability (Malle, pg. 2 lines 17-18).
	Bonenberger in view of Sun, Hall, and Malle do not show where the image attributes determined are personal attributes of a loaded image of the individual, 	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual.
	Yuan shows where the image attributes determined are personal attributes of a loaded image of the individual (pg. 3, bottom, discussing creation of a geometry showing the locations of “eyes, nose, and lips within the face”, pg. 5 discussing where the provided image (containing a face) can be a “static image”; see also the figure on pg. 3),	 wherein the one or more personal attributes comprise one or more facial features, one or more oral features, or one or more hair-based features of the individual (pg. 3, bottom).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the browser execution of WebAssembly code disclosed by Bonenberger in view of Sun, Hall, and Malle with the further use of WebAssembly and machine learning based visualization application discussed by Yuan (pg. 4, top discussing WebAssembly (“WASM”) performance, and pg. 1 discussing use of the TensorFlow machine learning platform) in order to enable new modes of interactivity (Yuan, pg. 3, middle).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination made in claim 1 and 11, further in view of Zhao (Zhao, Xin Wayne, et al. "We know what you want to buy: a demographic-based system for product recommendation on microblogs." Proceedings of the 20th ACM SIGKDD international conference on Knowledge discovery and data mining. 2014).
	Regarding claim 4, the combination made in claim 1 shows wherein the machine learning imaging model is further configured to input data of the individual, and wherein the machine learning imaging model further determines the personal attributes of the individual based on the data (Yuan, pg. 3, bottom).	The combination made above does not show utilization of non-image data to determine personal attributes.	Zhao shows utilization of non-image data to determine personal attributes (Abstract, discussing extraction of demographics from product reviews (processed through e.g., keyword lists, see Section 2) to determine a user’s product preferences and products to recommend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the machine learning based user data processing of the combination made above with the non-image source data processing of Zhao in order to further system utilization options (e.g., recommending actions to the user) by better understanding the user whose data is being processed.
	Regarding claim 14, the limitations of said claim are addressed in the analysis of claim 4.



Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination made in claim 21 and 23, further in view of Maltz (US-20170270350-A1).
	Regarding claim 22, the combination made in claim 21 shows the predefined imaging code (e.g., Bonenberger pg. 23 lines 20-21, pg. 24 lines 5-6).	The combination made in claim 21 does not show to recommend one or more products to the individual based on the one or more personal attributes of the individual.
Maltz shows recommendation one or more products ([67]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify combination made in claim 21 with the product recommendations of Maltz in order to better monetize the resultant software.
	Regarding claim 24, the limitations of said claim are addressed in the analysis of claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442